                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,
              Plaintiff,
                                                    CASE NO: 8:19CR216
      vs.

DATHAN MORRIS,                                       DETENTION ORDER
             Defendant.



      On the government's motion, the court held a detention hearing under the
Bail Reform Act, 18 U.S.C. § 3142(f). The court concludes the defendant must
be detained pending trial.

      Based on the evidence presented and information of record, the court finds
by clear and convincing evidence that the defendant's release would pose a risk
of harm to the public.

      Specifically, the court finds that the defendant has a criminal history of
violating the law, particularly with the use of controlled substances; has a history
of harming or threatening harm to others; abuses mood-altering chemicals and is
likely to continue such conduct and violate the law if released; lacks a stable
residence; and conditions which restrict Defendant’s travel, personal contacts,
and possession of drugs, alcohol, and/or firearms; require reporting, education,
employment, or treatment; or monitor Defendant’s movements or conduct; or any
combination of these conditions or others currently proposed or available (see 18
U.S.C. § 3142(c)), will not sufficiently ameliorate the risks posed if the defendant
is released.
                         Directions Regarding Detention

      The defendant is committed to the custody of the Attorney General or a
designated representative for confinement in a corrections facility separate, to
the extent practicable, from persons awaiting or serving sentences or held in
custody pending appeal. The defendant must be afforded a reasonable
opportunity to consult privately with defense counsel. On order of the United
States Court or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defendant to the United States
marshal for a court appearance.

      Dated July 15, 2019.


                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
